DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is a “third determining circuit”, but not a first or second determining circuit. There is a “second decision period” but not a first decision period. There is a “third sending component” but not a second sending component.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,7,8, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2018/247645, cited by Applicant).
In regard to claims 1,7, and 15, Li et al. show a voice control method and apparatus (Fig. 4) that is applied to a first terminal (para 122) comprising:  
receiving a user's voice operation instruction after the first terminal is activated (Fig. 4, item 430, para 127. The device is activated as per Fig. 4 (items 410,420), (paras 123-126), the voice operation instruction being used for controlling the first terminal to perform a target operation (para 129), sending an instruction execution request to a server after the voice operation instruction is received (Fig. 4, item 440, para 128), the instruction execution request being used for requesting the server to determine whether the first terminal is to respond to the voice operation instruction according to device information of the terminal in a device network (para 129), wherein the first terminal is located in the device network (para 119), and performing the target operation in a case where a response message is received from the server, the response message indicating that the first terminal is to respond to the voice operation instruction (Fig. 4, item 450, para 132).
	In regard to claims 8 and 13, Li et al. show that a message may or may not be sent (Abstract). Inherently, a denial message may be sent when the terminals do not respond.  
	In regard to claim 14, Li et al. show in Fig. 7A a plurality of terminals and a server, which could inherently be used in a smart home system.  

Claims 7 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 2019/0341048 (Cheng et al.), cited by Applicant.
In regard to claims 7 and 12, Cheng et al. show in Figure 1 a voice control apparatus, comprising: a first receiving component, configured to receive a user's voice operation instruction after the first terminal is activated, the voice operation instruction being used for controlling the first terminal to perform a target operation (item 14), a first sending component, configured to send an instruction execution request to a server (item 11) after the voice operation instruction is received, the instruction execution request being used for requesting the server to determine whether the first terminal is to respond to the voice operation instruction according to device information of the terminal in a device network, wherein the first terminal is located in the device network, 
a performing component (items 12 or 13), configured to perform the target operation in a case where a response message is received from the server, the response message indicating that the first terminal is to respond to the voice operation instruction;
a determining circuit, configured to determine, in a case where instruction
execution requests sent from a plurality of terminals are received during a second decision period, a target terminal for responding to a voice operation instruction corresponding to the instruction execution requests among the plurality of terminals according to device information of each of the terminals, wherein the plurality of terminals are located in the same device network, and the instruction execution requests sent from the plurality of terminals correspond to the same voice operation instruction, and  a sending component, configured to send a response message to the target terminal for indicating that the target terminal is to respond to the voice operation instruction, so that the target terminal (items 12 or 13) performs a target operation corresponding to the voice operation instruction.
	In regard to claim 8, Cheng et al. show the method discussed above wherein a non-response or denial message may be sent. (Fig. 1, non-response message, para 36).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5,9,10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (cited above) in view of CN 110322 878 (“Huawei”), both cited by Applicant.
In regard to claims 2,3, and 9, Li et al. show the voice control apparatus and method discussed above. They show a first wake up signal is used to control a first device. They do not show how a second wake up signal is used to control a first terminal in a certain decision period. Huawei shows a first wake up signal characteristic and a second wake-up characteristic information in order to determine whether the first terminal should be awakened (Abstract). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it provides more flexibility. 
In regard to claim 4,	Li et al. show the voice control method discussed above. They do not show that determining a terminal wake-up parameter corresponding to each second terminal according to each second wake-up signal characteristic information respectively, wherein the terminal wake-up parameter is configured for characterizing a matching degree between the terminal and the wake-up signal and determining that the first terminal needs to be activated in a case where the terminal corresponding to the best matching terminal wake-up parameter is the first terminal. Huawei shows that matching degrees and best matching can be determined using the wakewords (Abstract). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it provides more flexibility. 
	In regard to claim 5, Li et al. show the voice control apparatus and method discussed above. They show a first wake up signal is sent to the server and used to control a first device (Fig. 5) and respond accordingly. 
In regard to claim 10, Li et al. show the method discussed above. They show that determining the target terminal is determined by using the highest priority (para 96). 
In regard to claim 16, Li et al. show the system discussed above. They do not show that only one operation can be performed at a time. The Examiner takes Official Notice that one of ordinary skill in the art of voice control would know how to set up the system so only one operation is performed at a time. 
In regard to claim 17, Li et al. show the system discussed above. They do not show that when the voice control server is upgraded only the server needs to be upgraded. The Examiner takes Official Notice that one of ordinary skill in the art of voice control would know how to set up the system so only a minimal amount of components would need to be upgraded. 
Claim(s) 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (cited above) in view of CN 110322 878 (“Huawei”), in further view of CN 111091828 (Huawei 828), all cited by Applicant.
In regard to claims 6 and 11, Li et al. show the apparatus and method discussed above. Huawei shows multi-device wake-up arbitration. They do not specifically show that wake up signal characteristics like signal energy or distance are used. Huawei 828 show a voice wakeup method and system which includes signal energy and distance (Abstract). Therefore, it would be obvious to one of ordinary skill in the art at the time of the  invention to add this feature because it provides more flexibility.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (10,964,327) shows a voice control system of home devices which inputs voice commands and controls specific devices. Lee et al. (10,650,816) show a method and system for performing tasks and outputting responses (Fig. 8) using wakewords. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        July 22, 2022